i          i        i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-08-00243-CV

                                      IN THE INTEREST OF A.A.

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-PA-01105
                            Honorable John J. Specia, Jr., Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 29, 2008

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. Appellant’s

court-appointed attorney filed a brief containing a professional evaluation of the record and

demonstrating that there are no arguable grounds to be advanced. Counsel concludes the appeal is

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). See

In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21,

2003, no pet.) (applying Anders procedure in appeal from termination of parental rights). Counsel

provided appellant with a copy of the brief. Appellant was informed of her right to review the record

and advised of her right to file a pro se brief. Appellant has not filed a brief.
                                                                                    04-08-00243-CV

       After reviewing the record, we agree that the appeal is frivolous and without merit. The

judgment of the trial court is affirmed. We GRANT counsel’s motion to withdraw. Nichols v. State,

954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.).

                                                     Sandee Bryan Marion, Justice




                                               -2-